 USA vs.      HERIBERTO URQUIZA, JR.                                         Docket No.:       SACR19-00113-JGB-12

      It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

        Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

         The bond is ordered exonerated.

         Remaining Count is dismissed in the interest of justice.

         The Court informs the defendant of her right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            June 15, 2021
            Date                                                  Jesus G. Bernal, U.S District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            June 15, 2021                                   By
            Filed Date                                            Maynor Galvez, Deputy Clerk




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 5
 USA vs.      HERIBERTO URQUIZA, JR.                                         Docket No.:    SACR19-00113-JGB-12

 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal,                      9. The defendant must not knowingly associate with
       state, or local crime;                                                  any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in                    not knowingly associate with any person convicted
       the federal judicial district of residence within 72                    of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                       the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                             to intimate family members, unless the court has
       directed by the probation officer;                                      completed an individualized review and has
 3.    The defendant must report to the probation office as                    determined that the restriction is necessary for
       instructed by the court or probation officer;                           protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                          10. The defendant must refrain from excessive use of
       judicial district without first receiving the                           alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                           distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                      controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                           to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                      physician;
       self-incrimination as to new criminal conduct;                      11. The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by                     within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation                     a law enforcement officer;
       officer at least 10 days before any anticipated                     12. For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                           firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s                    other dangerous weapon;
       residence;                                                          13. The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                      agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere                     an informant or source without the permission of
       and must permit confiscation of any contraband                          the court;
       prohibited by law or the terms of supervision and                   14. The defendant must follow the instructions of the
       observed in plain view by the probation officer;                        probation officer to implement the orders of the
 8.    The defendant must work at a lawful occupation                          court, afford adequate deterrence from criminal
       unless excused by the probation officer for                             conduct, protect the public from further crimes of
       schooling, training, or other acceptable reasons and                    the defendant; and provide the defendant with
       must notify the probation officer at least ten days                     needed educational or vocational training, medical
       before any change in employment or within 72                            care, or other correctional treatment in the most
       hours of an unanticipated change;                                       effective manner.




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                         Page 3 of 5
 USA vs.      HERIBERTO URQUIZA, JR.                                             Docket No.:      SACR19-00113-JGB-12

        The defendant must also comply with the following special conditions (set forth below).

             STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

             The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
   restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
   to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
   for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
   order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
   must be delivered to:

             United States District Court, Central District of California
             Attn: Fiscal Department
             255 East Temple Street, Room 1178
             Los Angeles, CA 90012

   or such other address as the Court may in future direct.

            If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
   balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

            The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
   residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
   defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
   The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
   adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
   § 3563(a)(7).

             Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

              CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

            As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit
   report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
   with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
   or open any line of credit without prior approval of the Probation Officer.

             When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
   Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
   or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
   of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
   name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
   new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
   modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
   behalf.

           The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
   approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.



CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 5
 USA vs.      HERIBERTO URQUIZA, JR.                                            Docket No.:       SACR19-00113-JGB-12


                                                                      RETURN

  I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
